DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 
Status of the Claims
Claims 1-5 and 9-20 are pending. 
Claims 6-8 are canceled. 
Claims 2-5, 9-16, and 18-20 are withdrawn from consideration as elected without traverse.
Claims 1 and 17 are rejected. 
Claim Objections
Claims 2-5, 9-16, and 18-20 objected to because of the following informalities:  
In accordance with MPEP 714 (i.e., 37 CFR 1.121(c)), claims that have been withdrawn pursuant to election without traverse should be marked as –withdrawn--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 27-28, recites, “wherein movement of the assembly between the retracted position and the extended position produces a movement along a straight line extending perpendicular to the first member,” which is unclear. It is not clear which of the recited elements (e.g., the first member, second member, third member, or fourth member), if any, are intending to perform the described “movement along a straight line,” or if the movement is performed by an additional element that is not claimed or shown in instant figure 1. For the purposes of examination, the limitation is broadly treated as a functional intended use, which includes elements acted upon by the assembly which are not shown in the instant figure 1. 
Claim 17 inherits the deficiencies of parent Claim 1 by nature of dependency. 

Claim Rejections - 35 USC § 103
Claims 1, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Svoboda (NPL: Computing Mechanisms and Linkages), in view of Repsa et al. (NPL: Kinematic Synthesis of Linkages), as evidenced by Avallone et al. (NPL: Marks’ Standard Handbook for Mechanical Engineers) and Hrones et al. (NPL: Analysis of the Four-Bar Linkage). 
The combination of the prior art is plainly summarized as follows: 
Svoboda discloses (page 107-108) a three-bar linkage, shown generally in figure 5.1 below, where B1 and A2 are the lengths of the arms of the cranks, B2 is the length of the connecting link, and A1 is the distance between pivots in the frame (i.e., a fixed link); and an angle X2 defined by rotation of the crank A2 measured clockwise from a zero line passing through pivot points S1 and S2 (i.e., analogous to Applicant’s angle alpha). 

    PNG
    media_image1.png
    277
    649
    media_image1.png
    Greyscale

	Further, Svoboda discloses (page 114-115) the special class of linkages of figure 5.7, shown below, where A1=A2 and B1=B2 (i.e. a deltoid linkage when the long-link is fixed or a Galloway mechanism when the short-link is fixed), which are operative over the input range of approximately 0 to 180 degrees (i.e., the range of the input link shown on the left, pivotally fixed to ground); and discloses a geometric method to calculate the ratios of the respective link lengths 

    PNG
    media_image2.png
    223
    669
    media_image2.png
    Greyscale

	The methodology of the Svoboda differs from that of the claimed limitations in that the prior art discloses a geometric or iterative computational method for computing the ratios of the respective link lengths from a desired fixed angular travel, versus Applicant has claimed an analytic method with specified constraints. Further, the given sample solutions of Svoboda are silent to the explicit instance of (A1/A2)=1 and (A1/B1)=(A2/B2)=C, where C is within a range as constrained by Applicant’s claimed formula I and II (i.e., approximately 2.03-2.99). 
	Repsa teaches a Galloway mechanism (figs. 1 and 3), where the links 4 and 5 (i.e., AB and AD as shown in fig. 1) are 500mm and the links 2 and 6 (i.e., BC and DC as shown in fig. 1) are 1100mm. Notably, 500 = 1100/(1+1.2), where arccos(1.2/2) is within the range of 5 to 59 degrees (i.e., meeting the constraints of instant formulas I and II). 

    PNG
    media_image3.png
    336
    603
    media_image3.png
    Greyscale

Further, as evidenced by Avallone (see page 8-3), it was well known that the lengths of the links of a four-bar linkage may be varied such that many different motions will result depending upon the length of the respective links and the orientation of the fixed link; and as evidenced by Hrones (see page ix, second paragraph), “it is important to realize that the relative motion of any link to the remaining members of the linkage is the same, regardless of which member is fixed.” Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the link dimensions as taught by Repsa in the deltoid linkage disclosed by Svoboda, for the purpose of saving computational time and labor by using a known, working solution of link lengths. 
As motivated above, the combination is mapped to the claimed limitations as follows: 
Regarding claims 1, 17, the combination of Svoboda and Hrones suggests an assembly for converting motion (mapping to the disclosure of Svoboda unless otherwise noted), the assembly moveable between a retracted position and an extended position; the assembly (fig. 5.7 shows the deltoid mechanism with unlabeled linkages, so the generalized 4-bar linkage of fig. 5.1 is mapped for clarity) comprising: a first member (A1); a second member (B1) pivotally connected at a first position (S1) on the second member (B1) to a first position (S1) on the first A1); a third member (A2) pivotally connected at a first position (S2) on the third member (A2) to a second position (S2) on the first member (A1), the second position (S2) on the first member (A1) being spaced apart (fig. 5.1 clearly shows the claimed arrangement) from the first position (S1) on the first member (A1); and a fourth member (B2) pivotally connected at a first position (fig. 5.1 shows the pivot connection of B2 to B1) on the fourth member (B2) to a second position (pivot connection of B2 to B1) on the second member (B1) and pivotally connected at a second position (pivot connection of B2 to A2) on the fourth member (B2) to a second position (pivot connection of B2 to A2) on the third member (A2), the second position (pivot connection of B2 to B1) on the second member (B1) being spaced apart (fig. 5.1 clearly shows the claimed arrangement) from the first position (S1) on the second member (B1) and the second position (pivot connection of B2 to A2) on the third member (A2) being spaced apart from (fig. 5.1 clearly shows the claimed arrangement) the first position (S2) on the third member (A2); wherein the distance between the first position (S1) on the second member (B1) and the second position (pivot connection of B2 to B1) on the second member (B1) is a distance X (fig. 5.7) and the distance between the first position (pivot connection of B2 to B1) on the fourth member (B2) and the second position (pivot connection of B2 to A2) on the fourth member (B2) is a distance Y (fig. 5.7); and wherein the distance X is equal to the distance Y (fig. 5.7 shows the claimed arrangement, where B1=B2); wherein the distance between the first and second position on the first member is A (i.e., the length of A1) and wherein X (of B1) and Y (of B2) have a length (Hrones teaches links 4 and 5, i.e. AB and AD as shown in fig. 1, are 500mm; and the links 2 and 6, i.e. BC and DC as shown in fig. 1, are 1100mm) represented by the following formula (I): A/(1+PHI) and wherein an angle alpha is formed between the first member and the third member when the assembly is in an extended position, the angle alpha defined by formula (II): by the dimensions of Hrones, 500 = 1100/{1+1.2}, where arccos{1.2/2} is within the range of 5 to 59 degrees, i.e., meeting the constraints of instant formulas I and II); wherein movement of the assembly between the retracted position and the extended position produces a movement along a straight line extending perpendicular to (as best understood, the deltoid mechanism, as suggested by the combination, meets the functional intended use, insomuch as one of ordinary skill in the art would be capable of moving another element along a straight line extending perpendicular to the link A1 using the suggested deltoid mechanism) the first member (A1); wherein the first member (A1) is provided by a fixed structure (fig. 5.7 show the claimed arrangement, where the bottom link, A1, is fixed), operation of the assembly providing movement of the members of the assembly with respect to the fixed structure (figs. 5.1 and 5.7 show the claimed arrangement).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Corney (CA 2,309,478) shows, in at least figs. 1 and 5, an articulated linkage mechanism 10, where the dimensions of the crank, link, arm, and the respective mounting page 2, last line – page 3, line 9). 

    PNG
    media_image4.png
    812
    592
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    473
    447
    media_image5.png
    Greyscale

Capan (US 9,255,726) shows, in at least fig. 9, a Peaucellier linkage with links L1 and L3, where the length of L1 is 5 units and the length of L3 is 2 units. 

    PNG
    media_image6.png
    434
    560
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658